Citation Nr: 1217389	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April to August 1967 and from October 1967 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for a disability rating greater than 20 percent for degenerative joint disease of the lumbosacral spine.  

In a November 2011 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU on a schedular basis.  

A videoconference Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

During a VA examination conducted in March 2011, the examiner implies that the Veteran fell as the result of his back disability in April 2010, injuring ribs and his right wrist.  This matter is referred to the RO for appropriate action.  

As will be explained below in greater detail, the criteria for referral to the Director, Compensation & Pension (C&P) Service, for extraschedular consideration of a TDIU have been met.  The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that, effective October 30, 2006, the Veteran's service-connected degenerative joint disease of the lumbosacral spine is manifested by a painful range of motion from 0 to 40 degrees of forward flexion which suggests that the Veteran's lumbosacral spine is virtually immobile and no neurological abnormalities.

2.  The competent evidence shows that the Veteran's service-connected degenerative joint disease of the lumbosacral spine markedly interfered with his prior employment and currently prevents him from securing and maintaining substantial gainful employment such that referral to the Director, C&P Service, for extraschedular consideration of a TDIU is warranted.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and no higher, effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5243 (2011).  

2.  The criteria have been met for referral to the Director, C&P Service, for consideration of whether a TDIU is warranted on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's claim for a TDIU on an extraschedular basis, given the disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's increased rating claim for degenerative joint disease of the lumbosacral spine, the Board notes that, before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his service-connected degenerative joint disease of the lumbosacral spine had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the May 2006 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2008 and a supplemental statement of the case in August 2011 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence supports granting an increased rating for degenerative joint disease of the lumbosacral spine effective October 30, 2006.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2006 VCAA notice letter and in March 2008 and August 2010 letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2006 letter was issued to the Veteran and his service representative prior to the November 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's increased rating claim for degenerative joint disease of the lumbosacral spine is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify him.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to a disability rating greater than 20 percent for degenerative joint disease of the lumbosacral spine.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any worsening of the Veteran's service-connected disability. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected degenerative joint disease of the lumbosacral spine, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was afforded VA examinations in December 2004, October 2006, and in March 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Increased Rating Claim

The Veteran contends that his service-connected degenerative joint disease of the lumbosacral spine is more disabling than currently evaluated.  He specifically contends that he is unable to move his low back due to what he characterized as severely disabling lumbosacral spine pain in testimony at his February 2012 videoconference Board hearing.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected degenerative joint disease of the lumbosacral spine currently is evaluated as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5010-5243 (arthritis-intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5010-5243 (2011).  A maximum 20 percent rating is assigned under DC 5010 for traumatic arthritis substantiated by x-ray findings which is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  The Board observes that, under DC 5243, intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula for Disease and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, the General Rating Formula is more appropriate to evaluate the Veteran's service-connected degenerative joint disease of the lumbosacral spine because that results in a higher evaluation.  See 38 C.F.R. § 4.71a, DC 5243 (2011).

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned under DC 5243 for forward flexion of the thoracolumbar spine 20 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned under DC 5243 for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned under DC 5243 for unfavorable ankylosis of the entire spine.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the lumbar vertebrae also are considered groups of minor joints ratable on a parity with major joints.  The lumbosacral articulation is considered a group of minor joints ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the evidence supports assigning a 40 percent rating, and no higher, effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  The competent evidence shows that, prior to VA examination on October 30, 2006, the Veteran's service-connected degenerative joint disease of the lumbosacral spine was manifested by, at worst, complaints of low back discomfort, paraspinal muscle spasm, and tenderness of the lumbosacral spine in the midline (as seen on VA examination in December 2004).   For example, a private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in December 2003 showed discogenic degenerative change at L3-4, L4-5, and L5-S1 with relative moderate spinal stenosis but no herniated nucleus pulposus (HNP) at L3-4, mild spinal stenosis more focal to the left at L4-5, and a similar process at L5-S1 with "bony overgrowth" and disk bulging on the right "that narrows the lateral recess."

On VA examination in December 2004, the Veteran's complaints included increased back pain on long driving.  The Veteran's December 2003 MRI scan was noted.  The Veteran used a cane for ambulation "on occasion, when symptoms worsen."  He denied any bowel or bladder dysfunction.  He was able to walk 1/4 mile.  He had been employed as a plant security worker since 1983.  Physical examination showed he walked guarding his lower back but with no limp or antalgic gait, reported low back discomfort during the examination, and he "lacked the normal spine rhythm of motion."  Range of motion testing of the lumbosacral spine showed forward flexion to 75 degrees, extension to 30 degrees, left lateral bending to 23 degrees, right lateral bending to 16 degrees, left lateral rotation to 55 degrees, and right lateral rotation to 45 degrees.  There was no loss of sensation in the bilateral lower extremities.  There also was right-sided paraspinal spasm and tenderness of the lumbosacral spine in the midline, a tender right sciatic nerve in the right buttock and posterior right thigh.  Although hip extension caused back pain, "the motion was unrestricted."  The Veteran had a moderately severe decrease in low back function after repetitive motion secondary to fatigue, pain, weakness, and lack of endurance.  X-rays of the lumbosacral spine showed moderate degenerative disc disease at L4-L5, severe degenerative disc disease at L5-S1 with foraminal encroachment that was moderate at L4-L5 and severe at L5-S1.  The diagnoses included degenerative disc disease with spinal stenosis, minimal at L3-L5, moderate at L4-L5, and severe at L5-S1.

A private MRI scan of the Veteran's lumbar spine taken in April 2005 showed no HNP, no disc herniation, a minimal disc bulge at L1-L2 which "does not appear significant," a primarily right-sided disc bulge at L3-L4 with spinal stenosis, and no definitive nerve root impingement.  On private outpatient treatment later in April 2005, the Veteran complained of low back pain.  He reported that, since his symptoms began, "there has been improvement.  The cramps in the legs are better and the back is slightly better as well.  He still has pain in the lower back, especially with walking or standing."  Physical examination of the lumbar spine showed some tenderness to palpation in the lower lumbar region, midline, on both sides.  The remainder of the exam, including range of motion testing and reflex testing, was normal.  The impressions included chronic lumbar strain.

In May 2005, the Veteran's complaints were unchanged.  His low back pain severity and location "have not changed significantly."  The Veteran reported having his low back pain "for years."  Physical examination of the lumbar spine showed some decreased sensation to light touch in the foot and lateral leg, more on the right than on the left, some tenderness to palpation in the lower lumbar region, midline, on both sides, and the remainder of the exam was normal.  Nerve conduction testing showed moderate right L5 and S1 radiculopathy and moderate left L5 radiculopathy.  The impressions included chronic lumbar strain.

Private x-rays of the Veteran's lumbar spine taken in July 2006 showed mild to moderate discogenic degenerative change at L4-L5-S1, mild discogenic degenerative change at L3-L4 which was unchanged from December 2003, and mild facet joint degenerative change at L5-S1 bilaterally.

Following private outpatient treatment on August 7, 2006, the assessment included degenerative disc disease of the lumbar spine.

In September 2006, the Veteran's complaints included right sciatica with intermittent numbness and tingling on the dorsum of the right foot "and rarely on the left foot."  It was noted that MRI scans of the low back had shown degenerative joint disease "with some spinal canal compromise."  The Veteran worked as a security guard.  Physical examination showed he was in no acute distress, walked with a good gait and a slightly stooped posture, negative straight leg raising bilaterally, 5/5 strength in all muscle groups in all extremities, a slight right L5-S1 dermatomal deficit on sensory exam "but no stocking distribution of sensory loss," and an ability to stand on his toes, heels, and perform a deep knee bend.  The impression was chronic mechanical low back pain with right lumbosacral spine radiculopathy.

The Board acknowledges the Veteran's assertions that his service-connected degenerative joint disease of the lumbosacral spine is more disabling than evaluated prior to October 30, 2006.  The competent evidence does not support these assertions, however.  It shows instead that, prior to October 30, 2006, the Veteran's service-connected low back disability was manifested by, at worst, mild to moderate chronic low back pain or lumbar strain.  Range of motion testing of the lumbosacral spine in December 2004 showed forward flexion to 75 degrees although there was a moderately severe decrease in low back function after repetitive testing secondary to fatigue, pain, weakness, and lack of endurance.  The Veteran reported improvement in his low back pain in April 2005.  He also was able to stand on his heels, toes, and perform a deep knee bend despite the presence of chronic mechanical low back pain in September 2006.  There is no indication that the Veteran's service-connected degenerative joint disease of the lumbosacral spine resulted in forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine such that a disability rating greater than 20 percent is warranted under the General Rating Formula prior to October 30, 2006.  See 38 C.F.R. § 4.71a, DC 5010-5243 (2011).  Nor is there any evidence that the Veteran experienced IVDS prior to October 30, 2006, such that a higher evaluation is warranted under the rating criteria for IVDS.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent prior to October 30, 2006, for his service-connected degenerative joint disease of the lumbosacral spine.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent prior to October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine have not been met.  Id.

The Board also finds that the competent evidence supports assigning a 40 percent rating effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  The competent evidence persuasively suggests that, since October 30, 2006, the Veteran's service-connected degenerative joint disease of the lumbosacral spine has worsened significantly.  The evidence shows that this disability is manifested by pain throughout range of motion testing on forward flexion from 0 to 40 degrees, at least effective October 30, 2006, which suggests that the Veteran's low back is virtually immobile or ankylosed.  On VA examination on October 30, 2006, the Veteran's complaints included low back pain which radiated in to his bilateral lower extremities, muscle spasms in the low back, and flare-ups of low back pain.  He reported that pain medication "does not completely relieve his pain; it just knocks the edge off or makes the pain more tolerable."  He described his pain as a dull throb and as a sharp, shooting pain.  Changing positions, stopping any current activities, and taking pain medication decrease his low back pain.  Flare-ups occurred at least twice a month and lasted from a few minutes to several hours.  He used a cane but no back brace.  He worked as a security guard sitting and watching cameras.  His back did not affect his job "because he is able to stand up and change positions as often as he needs."  He had increasing difficulty standing and sitting down.  

Physical examination of the spine in October 2006 showed moderate tenderness over the thoracic and lumbar area, extreme guarding of the low back, ambulating in a slow, methodical manner with a cane in the right hand and a significant limp to the right, and no fixed deformities or postural abnormalities.  Range of motion testing of the lumbosacral spine showed forward flexion 0-50 degrees with moderate to severe limitation due to pain, extension 0-15 degrees with moderate limitation due to pain, lateral flexion 0-15 degrees in both directions with moderate limitation due to pain, and lateral rotation 0-15 degrees in both directions with moderate limitation due to pain.  The Veteran had increasing difficulty performing repetitive range of motion testing, specifically increased difficulty with forward flexion and rising from a forward flexed position which required "assistance from the wall and his thighs to rise."  He also had increased muscle weakness, increased facial grimacing while attempting repetitive range of motion, and difficulty when sitting and rising out of the chair by using his arms "to take the weight off his back due to lumbar weakness."  The VA examiner stated that the Veteran also had a 10-degree additional loss in range of motion particularly with forward flexion following repetitive range of motion testing.  There was no additional limitation of motion on extension, lateral flexion, or rotation.  The Veteran "appears to be in a significant amount of discomfort.  He is unable to rise on his heels or toes due to weakness" of the bilateral lower extremities.  Sensory examination was within normal limits.  Motor examination showed weakness of the bilateral lower extremities at 4/5.  There was normal muscle tone and no atrophy.  Deep tendon reflexes were within normal limits.  X-rays of the lumbar spine showed mild degenerative disc and spondylosis of the lumbar spine with small marginal spurs from L3-S1.  The diagnoses included degenerative disc disease of the lumbar spine.

On VA outpatient treatment in November 2007, the Veteran's complaints included low back pain which "is not new."  He stated that his pain medication "took the edge off" although he was never pain free.  He still was working "and needs to function."  The impressions included low back pain and degenerative joint disease.

A review of the Veteran's SSA records shows that he was awarded SSA disability benefits for back disorders and osteoarthritis.  These records also show that, on private MRI scan of the Veteran's lumbar spine taken in November 2006, multi-level degenerative lumbar spondylosis was noted.  A private electromyograph (EMG) taken in November 2006 showed right S1 radiculopathy.

In a December 2007 letter, Kyle R. Hudgens, M.D., stated that he followed the Veteran for low back pain with right sciatica.  The Veteran also had a right S1 radiculopathy.  Dr. Hudgens also stated that the Veteran's MRI scan had shown significant arthritic and spondylotic changes of the low back with his right S1 nerve root "being encroached upon by a bone spur complex."

On private outpatient treatment in June 2008, the Veteran complained of chronic back pain.  He reported falling in January 2008 and landing on his left side.  Range of motion testing showed flexion to 45 degrees and extension to 8 degrees.  The diagnoses included low back pain.

On rheumatology consultation on July 23, 2008, the Veteran's complaints included diffuse arthritis pain, fatigue, "and about three hours of morning stiffness."  He had "difficulty with ambulation, stairs, transfers from a chair, bending over to touch his feet, reaching behind the back, resting, working, and difficulty with morning stiffness.  He occasionally has difficulty dressing himself.  The hardest thing to do is lift, walk long distance[s], or bend over.  He has trouble getting in and out of bed and difficulty getting up and down from a chair."  Physical examination showed "some giveaway motor weakness but no overt motor deficit" and some paralumbar tenderness without overt spinous process tenderness.  The impressions included lumbar spondylosis.

On private outpatient treatment on July 28, 2008, the Veteran's complaints included low back pain.  The impressions included chronic lumbar strain.

In August 2008, the Veteran's complaints were unchanged.  Physical examination of the lumbar spine showed some decreased sensation to light touch in the foot and lateral leg, right more than left, some tenderness to palpation in the lower lumbar region, midline, bilaterally, and the remainder of the exam was normal.  The impressions were unchanged.

On private outpatient treatment with Al Vester, M.D., in October 2008, the Veteran's complaints included constant back pain that "may be quite severe at times."  He described his low back pain as sharp and burning which radiated in to the right leg and right first toe.  It was accompanied by "numbness in the legs at times."  He had sphincter control.  He used a cane "to help maintain balance" occasionally while in his house but he did not use it "all the time."  He was limited in sitting and standing due to his low back pain.  Physical examination of the dorsolumbar spine showed no spinal deformity or tenderness, positive straight leg raising at 40 degrees on the right and at 60 degrees on the left, positive sitting leg raising bilaterally, an antalgic gait which improved "with use of the cane apparently because of more stability," and an inability to squat or perform heel-toe walking.  Range of motion testing of the dorsolumbar spine showed flexion to 50 degrees, extension to 10 degrees, and lateral flexion to 0 degrees in both directions.  Dr. Vester stated that the Veteran was "severely limited by his degenerative spondylosis involving the dorsolumbar and cervical spine."  The diagnoses included degenerative disease of the spine.

A private MRI scan of the Veteran's lumbar spine taken in September 2009 showed spinal stenosis at L3-L4 and more prominently at L4-L5 with a right foraminal stenosis at L5-S1.

On private outpatient treatment with Paul R. Goldhagen, M.D., in March 2010, the Veteran's complaints included low back pain which had worsened, especially on the right side, and "the numbness going down the right leg again."  His pain worsened on activity.  Physical examination of the lumbar spine showed some decreased sensation in the foot and lateral leg, more on the right than the left, and some tenderness to palpation in the lower lumbar region, midline, bilaterally, with the remainder of the exam being normal.  An MRI scan of the lumbar spine was reviewed and showed extensive degenerative changes with stenosis, mostly L5-S1, with possible foraminal impingement.  The impressions included lumbar spinal stenosis, degenerative disc disease at L2-S1, diffuse and severe lumbar degenerative joint disease, and chronic lumbar strain.

On private outpatient treatment with Kishore Chivukula, M.D., in May 2010, the Veteran complained of spinal stenosis.  He was "[d]oing well on current medicines."  A history of back pain was noted.  The assessment included spinal stenosis of lumbar region.  The Veteran reported some improvement in his spinal condition on subsequent outpatient treatment with Dr. Chivukula in August and December 2010.

In a July 2010 statement, the Veteran contended that, when he fell in his bathtub in April 2010, "I was having severe back pain" and had reached around behind him to grab his back when he slipped and fell.  He also stated, "I am in constant severe back pain.  It never ends."

On VA examination in March 2011, the Veteran complained of constant lumbar spine pain which he rated as 7/10 on a pain scale (with 10/10 being the worst pain) with weakness, fatigue, stiffness, decreased motion, and constant right greater than left sciatic nerve dull throbbing versus sharp, stinging pain.  It was noted that the Veteran had a bowel disorder due to irritable bowel syndrome with constipation.  His urinary symptoms were due to benign prostatic hypertrophy and erectile dysfunction due to low testosterone level.  He reported that his low back pain flared to 10/10 on a pain scale (the worst pain) nearly daily due to weather, bending, lifting, manual labor, and prolonged sitting and standing.  He could stand 15 minutes, walk 20 yards, and was "unsteady with falls."  He reported falling in April 2010, fracturing 6 ribs and causing ulnar nerve damage to his right wrist according to his neurologist.  The Veteran used a cane and occasionally a manual wheelchair for assistance with ambulation.  

Physical examination in March 2011 showed he was histrionic, rambling, and was in moderate to severe lumbar spine discomfort.  He had "a slightly flexed posture with an antalgic gait with slow propulsion with the use of a straight cane."  There was no spine ankylosis.  It was noted that he "seemed to put forth only fair effort during range of motion testing in part because of being distracted and rambling."  There was lumbar spine tenderness with bilateral paravertebral muscle tenderness, spasm, weakness, and guarding, but no atrophy.  Range of motion testing of the lumbosacral spine showed flexion to 40 degrees with pain from 0-40 degrees, extension to 10 degrees with pain from 0-10 degrees, left lateral flexion to 20 degrees with pain from 0-20 degrees, right lateral flexion to 15 degrees with pain from 0-15 degrees, left lateral rotation to 15 degrees with pain from 0-15 degrees, right lateral rotation to 20 degrees with pain from 0-20 degrees.  There was no loss of motion or increased pain on repetitive range of motion testing.  X-rays of the lumbosacral spine showed progressive degenerative changes with degenerative disc disease and multi-level narrowing from L3 to S1.  The diagnoses included multi-level lumbar degenerative disc disease/degenerative joint disease/spondylosis with bilateral radiculopathy.

The Veteran testified at his February 2012 Board hearing that he had experienced unbearable pain during range of motion testing at his March 2011 VA examination.  See Board hearing transcript dated February 28, 2012, at pp. 4.  He also testified that he woke up with an extremely stiff back every day.  Id., at pp. 6.  He testified further that he only was able to walk about 100 yards and, while on long trips in the car, he had to stop every hour and get out because of back pain.  Id., at pp. 7.  He also testified further that he felt back pain immediately when started bending over.  Id., at pp. 12.  The Veteran's wife testified that he never got a full night's sleep due to back pain.  Id., at pp. 18.

The Veteran also submitted a copy of a pain journal for 2011 following his Board hearing along with a waiver of RO review of this evidence.  A review of the Veteran's pain journal for 2011 shows that he experienced significant low back pain several times a week and often more than once a day during 2011.

The competent evidence shows that, effective October 30, 2006, the Veteran's service-connected degenerative joint disease of the lumbosacral spine was manifested by pain throughout forward flexion which is limited to 40 degrees following repetitive testing (as seen on VA examination in October 2006).  This finding suggests that the Veteran's low back was virtually immobile on a par with ankylosis.  Dr. Hudgens noted in December 2007 that the Veteran's MRI scan of the lumbosacral spine showed significant arthritic changes.  Dr. Vester stated in October 2008 that the Veteran was "severely limited by his degenerative spondylosis" in the lumbosacral spine.  Dr. Goldhagen noted in March 2010 that the Veteran's MRI scan of the lumbosacral spine showed extensive degenerative changes with stenosis.  Range of motion testing at the Veteran's most recent VA examination in March 2011 also showed limited range of motion on forward flexion of the lumbosacral spine to 40 degrees with pain from 0-40 degrees (and throughout all range of motion testing).  Although the VA examiner stated in March 2011 that the Veteran had no additional limitation of motion on repetitive testing, the Veteran subsequently testified credibly at his February 2012 Board hearing that he had been in excruciating pain throughout range of motion testing and felt that he had been pushed unfairly during such testing by the VA examiner.  The Veteran also testified credibly at his February 2012 Board hearing to the effect that his service-connected degenerative joint disease of the lumbosacral spine severely impacted his activities of daily living, interrupted his sleep, and limited what he could do in terms of walking short distances and driving in a car.  All of this evidence persuasively suggests that the Veteran's service-connected degenerative joint disease of the lumbosacral spine renders his back virtually immobile on a par with ankylosis (which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (29th ed. 2000).  Given the presence of severely limited mobility in the low back which produces disability equivalent to ankylosis, the Board finds that the criteria for a 40 percent rating, and no higher, effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine have been met.  See 38 C.F.R. § 4.71a, DC 5010-5243 (2011).

The Board further finds that the Veteran is not entitled to a 50 or 100 percent rating for his service-connected degenerative joint disease of the lumbosacral spine at any time during the pendency of this appeal.  The competent evidence does not show that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine such that a 50 or 100 percent rating is warranted under DC 5010-5243.  Id.   The March 2011 VA examiner specifically found that there was no spine ankylosis present on physical examination of the Veteran's spine.  Although, as noted above, the Veteran's service-connected degenerative joint disease of the lumbosacral spine is evaluated under the General Rating Formula rather than as IVDS because the General Rating Formula results in a higher evaluation, the Board also observes that there is no indication that the Veteran experienced incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months such that a 60 percent rating is warranted under the rating criteria for evaluating IVDS.  Id.  Given the foregoing, the Board finds that a 50 or 100 percent rating for the Veteran's service-connected degenerative joint disease of the lumbosacral spine is not warranted at any time during the pendency of this appeal.  Id.

The Board also finds that separate compensable ratings for neurological abnormalities, including bowel and bladder impairment, associated with the Veteran's service-connected degenerative joint disease of the lumbosacral spine are not warranted.  The Veteran testified credibly at his February 2012 Board hearing that he had "accidents" involving a loss of bowel and bladder control.  See Board hearing transcript dated February 28, 2012, at pp. 16-17.  The competent evidence does not support the contended causal relationship between any loss of bowel or bladder control and the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  For example, the March 2011 VA examiner attributed the Veteran's bowel disorder to irritable bowel syndrome with constipation.  This examiner also attributed the Veteran's urinary symptoms to benign prostatic hypertrophy and erectile dysfunction due to low testosterone level.  The Veteran previously had denied any bowel or bladder impairment at his December 2004 VA examination.  The Board observes in this regard that service connection already is in effect for right sciatica and for peripheral neuropathy of the left lower extremity, each as secondary to service-connected degenerative joint disease of the lumbosacral spine.  Thus, a separate compensable rating for neurological abnormalities, to include bowel and bladder impairment, associated with the Veteran's service-connected degenerative joint disease of the lumbosacral spine is not warranted.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2011).

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected degenerative joint disease of the lumbosacral spine is not warranted.  This is especially true because the Board has assigned a higher staged rating of 40 percent effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine in this decision.  And, as noted, there is no evidence of unfavorable ankylosis in the thoracolumbar spine or the entire spine due to the Veteran's service-connected degenerative joint disease of the lumbosacral spine such that a 50 or 100 percent rating is warranted for any time period during the pendency of this appeal.  Thus, consideration of additional staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular Rating for Degenerative Joint Disease of the Lumbosacral Spine

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative joint disease of the lumbosacral spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative joint disease of the lumbosacral spine are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  This is especially true because the 40 percent rating assigned for the Veteran's degenerative joint disease of the lumbosacral spine effective October 30, 2006, in this decision contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as frequent hospitalization.  A review of the claims file shows that the Veteran retired in mid-2008 as a result of both service-connected degenerative joint disease of the lumbosacral spine and non-service-connected bilateral shoulder disabilities.  He testified before the Board in February 2012 that he had continued to work in a sedentary job and retired before he was terminated from his job as a security guard.  The Veteran also did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected degenerative joint disease of the lumbosacral spine.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected degenerative joint disease of the lumbosacral spine pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Extraschedular Rating for TDIU

The Board finds that the criteria for are met for referral to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU.  The Board observes initially that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2011).  The evidence of record persuasively suggests, however, that the Veteran's service-connected degenerative joint disease of the lumbosacral spine precludes him from securing or maintaining substantially gainful employment.  For example, in an undated letter included in the Veteran's claims file, Tim Corbin, M.D., stated that he had followed the Veteran since 2005 for severe degenerative arthritis "that has gotten to the point [where] he can no longer be gainfully employed."  Dr. Corbin also stated that the Veteran's arthritis caused him severe pain in the lower back, legs, arms, and shoulders.  This physician also noted that the Veteran had been advised intermittently in the past to discontinue working.  He concluded that the Veteran was disabled.  

At his October 2006 VA examination, the Veteran reported that, although he continued to be employed as a security guard, and although his back "does not really impact his work because he is able to stand up and change positions as often as he needs," he was afraid that his back disability was worsening and would interfere with job "as he finds himself having increasing difficulty standing and sitting down."

On private outpatient treatment in June 2008, it was noted that the Veteran "is totally disabled due to severe degenerative spine disease and peripheral neuropathy."  The Veteran was advised to quit working.  In July 2008, it was noted that the Veteran would not be able to return to work "given the constellation of symptoms.  This will most likely be permanent."  In August 2008, it was noted that the Veteran "is disabled and [cannot] really pursue any gainful employment due to [the] cumulative effects of his degenerative arthritis."

In a November 2008 letter, Christopher D. Adams, M.D., stated that the Veteran had lumbar degenerative disease and "lumbar radiculopathy with additional sciatica."  Dr. Adams also stated that the Veteran's activities of daily living were limited significantly.  Dr. Adams noted that the Veteran's "progressive arthritis...is not likely to get better in the foreseeable future."  This physician also noted that the Veteran required constant use of a cane or walker.  Dr. Adams opined that the Veteran was "incapable of any meaningful, gainful employment.  Even sedentary activities are limited."

In a September 2010 statement, the Veteran's former supervisor stated that he had worked with the Veteran between 1987 and his retirement in 2008.  The Veteran's former supervisor said that he had observed the Veteran's severe physical problems with his back while on the job and his increasing inability to do the physical tasks required of his job because of his back disability.  

Following VA examination in March 2011, the VA examiner provided an opinion concerning the impact of the Veteran's service-connected degenerative joint disease of the lumbosacral spine on his employability in which he concluded that, due to the "progressive and debilitating nature" of this disability, the medications prescribed to treat it, and the limitations imposed on the Veteran by this disability and the medications prescribed to treat it, "even sedentary employment would be precluded."

The Board finds that the Veteran's service-connected degenerative joint disease of the lumbosacral spine markedly interfered with his employment prior to his retirement in mid-2008.  The Veteran has reported consistently throughout the appeal period that his service-connected degenerative joint disease of the lumbosacral spine prevented him from securing employment after he retired from his last job as a security guard in mid-2008.  He essentially has contended that he was forced to retire in mid-2008 before being fired due to his service-connected degenerative joint disease of the lumbosacral spine.  He also has reported consistently that his service-connected degenerative joint disease of the lumbosacral spine interfered with his last job as a security guard prior to his retirement.  He testified credibly to this effect before the Board in February 2012.  The competent evidence supports the Veteran's assertions regarding the impact of his service-connected degenerative joint disease of the lumbosacral spine on his employability.  Given the foregoing, and because the Board is prohibited from assigning an extraschedular TDIU in the first instance, the Board finds that referral to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU is warranted.



ORDER

Entitlement to a 40 percent rating, and no higher, effective October 30, 2006, for degenerative joint disease of the lumbosacral spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Referral to the Director, C&P Service, is warranted for consideration of entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REMAND

The Board has found that referral to the Director, C&P Service, is warranted for consideration of extraschedular entitlement to a TDIU.  Thus, on remand, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 3.321(b)(1) (2011).  A copy of the Director's decision should be included in the claims file.

The Veteran has contended that he is unemployable solely by reason of his service-connected degenerative joint disease of the lumbosacral spine.  He has contended that this disability interfered with his last job as a security guard and essentially forced him to retire in mid-2008.  He also has contended that this disability has prevented him from seeking gainful employment since his forced retirement in mid-2008.  He testified to this effect before the Board in February 2012.

In addition to degenerative joint disease of the lumbosacral spine, which is evaluated currently as 20 percent disabling effective October 31, 2001, service connection also is in effect for right sciatica, as secondary to service-connected degenerative joint disease of the lumbosacral spine, evaluated as 10 percent disabling effective October 31, 2001, and for peripheral neuropathy with sciatica of the left lower extremity, as secondary to service-connected degenerative joint disease of the lumbosacral spine, evaluated as 10 percent disabling effective August 2, 2005.  The Veteran's current combined evaluation for compensation is 40 percent effective August 2, 2005.

The Board notes that the RO denied the Veteran's claim for a TDIU on a schedular basis in a November 2011 rating decision.  The time for initiating an appeal of the November 2011 rating decision has not yet expired.  See 38 C.F.R. § 20.302 (2011).  In this decision, the Board awards a higher 40 percent rating effective October 30, 2006, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  Because implementation of this decision by the RO/AMC could result in a higher disability evaluation for compensation, and because the Board again notes that it is prohibited from assigning an extraschedular TDIU in the first instance, the Veteran's TDIU claim must be remanded to the RO/AMC for additional development.

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

2.  After implementing the grant of an increased rating for the Veteran's service-connected degenerative joint disease of the lumbosacral spine, forward the Veteran's claims file for appropriate medical opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, rendered him unable to secure or follow a substantially gainful occupation.  The examiner providing this opinion is advised that service connection is in effect for degenerative joint disease of the lumbosacral spine, right sciatica associated with service-connected degenerative joint disease of the lumbosacral spine, and for peripheral neuropathy with sciatica of the left lower extremity associated with service-connected degenerative joint disease of the lumbosacral spine.  A complete rationale should be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


